Per Curiam.
Defendant-appellee intermediate school district was granted a summary judgment in the circuit court for the county of Berrien. On appeal plaintiff contends that PA 1964, No 289 (MCLA § 388.681 et seq. • Stat Ann § 15.2299 et seq.) is unconstitutional.
The trial judge determined that the plaintiffs, both corporate and individual, lack standing to bring quo warranto proceedings. The decision of the trial court in this regard is in error insofar as it relates to plaintiffs individually. See Penn School District No. 7 v. Lewis Cass Intermediate School District Board of Education (1968), 14 Mich App 109. Because of the possibility of the aforementioned result the trial court also considered the question of whether the complaint stated a claim upon which relief can be granted and entered a well-written opinion relative to the questions raised by the appel*364lant regarding the constitutionality of PA 1964, No 289. The questions, except as -stated below, raised by the appellant were exhaustively considered in the Penn School District No. 7 case, supra.
■ We note the plaintiffs’ contention that because the extra operating millage voted by the plaintiff district is 2 mills and the extra operating millage voted by defendant, Bridgman District, before reorganization is 12.67 mills, and the reorganized district claims the right to assess property in both old component districts at the highest (12.67 mills) rate, that Act 289 is unconstitutional because of the asserted conflict between .Const 1963, art 9, § 3 (requiring that ad valorem taxes be “uniform”) and Const 1963, art 9, § 6 (providing that property taxes may not exceed 15 mills unless approved by the electors).* However, Act 289 does not require the reorganized district to assess either the lower or the higher millage. We see no need to decide that question and intimate no opinion as to how it should be decided. It is enough to say that we are' convinced that Act 289, properly construed, is not unconstitutional.
Based on the authority of the Penn School case, supra, and our examination of the record we conclude that no error, other than that stated above, was made by the circuit court in this case.
Affirmed as modified by this opinion; no costs, a public question being involved.

 For a discussion see OAG- 1965-1966, No 4458, p 167; OAG